                                                Case 2:14-cv-00351-MCE-CKD Document 136 Filed 05/06/20 Page 1 of 5

                                      1    Joseph W. Rose, State Bar No. 232261
                                           Mehran Tahoori, State Bar No. 283313
                                      2    ROSE LAW, APC
                                           11335 Gold Express Drive, Suite 135
                                      3    Gold River, California 95670
                                           Telephone: (916) 273-1260
                                      4    Facsimile:   (916) 290-0148
                                           Email:       legalteam@joeroselaw.com
                                      5
                                           Attorneys for Plaintiffs
                                      6

                                      7
                                                                          UNITED STATES DISTRICT COURT
                                      8
                                                                        EASTERN DISTRICT OF CALIFORNIA
                                      9

                                      10   RAMSES GUTIERREZ, et al.,                            CASE NO.: 2:14-CV-00351-MCE-CKD
11335 GOLD EXPRESS DRIVE, SUITE 135




                                           individually and on behalf of all
   GOLD RIVER, CALIFORNIA 95670




                                      11
                                           others similarly situated,                           ORDER GRANTING PLAINTIFFS’
                                      12                                                        UNOPPOSED MOTION FOR FINAL
          ROSE LAW, APC




                                                          Plaintiffs,                           APPROVAL OF CLASS SETTLEMENT
                                      13   v.                                                   AND ENTRY OF JUDGMENT
                                      14   CARTER BROTHERS SECURITY SERVICES,                    Hearing Date:       Thu., April 30, 2020
                                      15
                                           LLC, a Florida limited liability company,             Hearing Time:       2:00 p.m.
                                           AT&T DIGITAL LIFE, INC.,                              Judge:              Hon. Morrison C. England
                                      16   PACIFIC BELL TELEPHONE COMPANY DBA
                                           AT&T DATACOMM, INC.,
                                      17   AT&T CORP.
                                           and DOES 1 through 10, inclusive,
                                      18

                                      19
                                                          Defendants.

                                      20          This matter was scheduled for hearing on April 30, 2020, at 2:00 p.m. in Courtroom 7 of this
                                      21   Court for Plaintiffs’ Unopposed Motion for Final Approval of Class Settlement and Entry of Judgment
                                      22   (“Motion”). ECF No. 131. On the Court's own motion and pursuant to Local Rule 230(g), the April 30,
                                      23   2020 hearing on the Unopposed Motion for Final Approval of Class Settlement & Entry of Judgment
                                      24   was vacated and submitted without appearance and argument. Dkt. No. 132.
                                      25          The Court, having fully and carefully reviewed, considered, and analyzed the unopposed Motion,
                                      26   the supporting Memorandum of Points and Authorities (Id.), the supporting Declaration of Joseph W.
                                      27   Rose with exhibits A through G thereto (ECF No. 131-1), the supporting Declaration of Elizabeth
                                      28   Kruckenberg with exhibits A and B thereto (ECF No. 131-1), the Supplemental Declaration of Joseph

2:14-CV-                                                                                                                                     1
                                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
 00351-
MCE-CKD                                                 CLASS SETTLEMENT AND ENTRY OF JUDGMENT
                                               Case 2:14-cv-00351-MCE-CKD Document 136 Filed 05/06/20 Page 2 of 5

                                      1    W. Rose (ECF No. 133), the Stipulation of Class Settlement and Release dated September 2019, and the

                                      2    Notice Packet, and in recognition of the Court’s duty to determine the reasonableness, good faith, and

                                      3    adequacy of the parties’ stipulated class settlement, and to ensure proper notice to all Class Members in

                                      4    accordance with due process requirements, THE COURT MAKES THE FOLLOWING FINDINGS

                                      5    AND ORDERS:

                                      6           1.      On December 3, 2019, the Court, by the Honorable Morrison C. England, Jr., granted

                                      7    Plaintiffs’ unopposed Motion for Preliminary Approval of Class Settlement and Direction of Notice,

                                      8    finding preliminarily that the Settlement Class met requirements for certification under Fed. R. Civ. P.

                                      9    § 23 and for collective action treatment under 29 U.S.C. § 216(b). The law firm of Rose Law, APC was

                                      10   appointed Class Counsel, and Plaintiffs RAMSES GUTIERREZ, JONATHAN JACOB, TOUSSAINT
11335 GOLD EXPRESS DRIVE, SUITE 135




                                           CHIVARS, JOSHUA ESPIRITU, PATRICK WILLIAMS, SAM PREEG, RICARDO SAPASAP,
   GOLD RIVER, CALIFORNIA 95670




                                      11

                                      12   ARMANDO TORRES, KEONDRE MASTERS, GIANFRANCO UY, CHRISTOPHER ADDO;
          ROSE LAW, APC




                                      13   ALAN OSORIO, KEITH POLEE, EARL GRAY and ZACHARY FINER (“Plaintiffs”) were appointed

                                      14   as the Class Representatives for the proposed class to be certified for settlement purposes. Phoenix Class

                                      15   Action Administration Solutions of Orange, California, was appointed as class administrator. The Court

                                      16   ordered notices be sent to Settlement Class Members.

                                      17          2.      The Court now finds the Stipulation of Class Settlement and Release, attached as Exhibit

                                      18   C to the Declaration of Joseph W. Rose supporting Plaintiffs’ Motion for Preliminary Approval of Class

                                      19   Settlement and Notice (ECF No. 126-1), incorporated herein by this reference in full, and made a part of

                                      20   this Order, is approved; provided, however, that payments to Settlement Class Members shall be as set

                                      21   forth on page 15 of Plaintiffs’ unopposed Motion for Final Approval of Class Action Settlement and

                                      22   Entry of Judgement. ECF No. 131.

                                      23          3.       Further, the Court finds: a) the $823,329.00 Gross Settlement Fund and proportional

                                      24   settlement amounts are fair and reasonable to the Settlement Class Members when balanced against the

                                      25   probable outcome of further litigation relating to class certification, liability and damages issues and

                                      26   potential appeals; b) significant investigation, research, discovery and motion practice have been

                                      27   conducted such that counsel for the parties at this time are able to reasonably evaluate their respective

                                      28   positions; c) settlement at this time will avoid substantial costs, delay, and risks that would be presented

2:14-CV-                                                                                                                                            2
                                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
 00351-
MCE-CKD                                                 CLASS SETTLEMENT AND ENTRY OF JUDGMENT
                                               Case 2:14-cv-00351-MCE-CKD Document 136 Filed 05/06/20 Page 3 of 5

                                      1    by further prosecution of the litigation; and d) the proposed settlement has been reached as the result of

                                      2    intensive, serious and non-collusive negotiations between the parties facilitated by two experienced class

                                      3    action wage and hour mediations in two separate mediations.

                                      4           4.      The Court acknowledges that Defendant has also entered into individual settlements,

                                      5    conditioned upon entry of this Order, with thirty (30) individuals who worked as Carter Brothers

                                      6    technicians installing AT&T Digital Life products: a) in Southern California (the “Southern California

                                      7    Individual Settling Parties”); and b) outside of California (the “Out-of-State Individual Settling Parties”),

                                      8    which are not funded from the Gross Settlement Amount but rather by funds in addition to the Gross

                                      9    Settlement Amount, and are subject to the terms and conditions set forth in those separate agreements

                                      10   with the Southern California Individual Settling Parties and the Out-of-State Individual Settling Parties.
11335 GOLD EXPRESS DRIVE, SUITE 135




                                                  5.      Accordingly, good cause appearing, Plaintiffs’ unopposed Motion for Final Approval of
   GOLD RIVER, CALIFORNIA 95670




                                      11

                                      12   the Class Settlement and Entry of Judgment is GRANTED, and as a part of this final approval, the Court
          ROSE LAW, APC




                                      13   hereby accepts and incorporates the Stipulation of Class Settlement and Release and the schedule of

                                      14   payments to Settlement Class Members as set forth on page 15 of Plaintiffs’ unopposed Motion for Final

                                      15   Approval of Class Action Settlement and Entry of Judgement.

                                      16          6.      Solely for settlement purposes, the Court certifies the Settlement Class as a collective

                                      17   action pursuant to 29 U.S.C. § 216(b) and as a Rule 23 settlement class. The Settlement Class is defined

                                      18   as the thirty-five (35) individuals named in Exhibit C of the parties’ Stipulation of Class Settlement and

                                      19   Release who worked as Carter Brothers technicians installing AT&T Digital Life products in Northern

                                      20   California, during the four (4) years prior to the filing of the Action. “Participating Settlement Class

                                      21   Member” means: (i) The Named Plaintiffs; and (ii) All Opt-In Plaintiffs who filed Consent to Join Forms

                                      22   and who did not timely opt out of the Settlement, plus one worker who mistakenly filed a late Consent

                                      23   to Join Form that the parties have nevertheless agreed to accept as timely, as referenced in the

                                      24   Supplemental Declaration of Joseph W. Rose. ECF No. 133

                                      25          7.      The Court further finds that the Notice Packet, attached as Exhibit A to the Declaration

                                      26   of Elizabeth Kruckenberg (ECF No. 131-1), fairly and adequately advised Settlement Class Members of

                                      27   a) the pendency of the Class Action Settlement; b) the certification of the Settlement Class; c)

                                      28   preliminary Court approval of the proposed Settlement; d) the date of the Final Approval Hearing; e) the

2:14-CV-                                                                                                                                             3
                                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
 00351-
MCE-CKD                                                 CLASS SETTLEMENT AND ENTRY OF JUDGMENT
                                               Case 2:14-cv-00351-MCE-CKD Document 136 Filed 05/06/20 Page 4 of 5

                                      1    terms of the proposed Settlement and the benefits available to Settlement Class Members under the

                                      2    Settlement; f) their right to receive their proportionate share of the Net Settlement Fund by returning

                                      3    their claim form; g) their right to request exclusion and the procedures and deadline for doing so; h) their

                                      4    right to object to the Settlement, and the procedure and deadline for doing so; i) their right to file

                                      5    documentation in support of or in opposition to the Settlement, and to appear in connection with the

                                      6    Final Approval Hearing. The Court further finds that the Notice clearly comports with all constitutional

                                      7    requirements, including those of due process.

                                      8           8.      The Court further finds that the mailing to the last known address of all Settlement Class

                                      9    Members, with measures taken for verification of addresses and skip tracing of bad addresses, as

                                      10   specifically described within the Stipulation of Class Settlement and Release and the supporting
11335 GOLD EXPRESS DRIVE, SUITE 135




                                           Declaration of Elizabeth Kruckenberg, constitutes an effective method of notifying Settlement Class
   GOLD RIVER, CALIFORNIA 95670




                                      11

                                      12   Members of their rights with respect to the Class Action and Settlement.
          ROSE LAW, APC




                                      13          9.      Accordingly, it is hereby ORDERED that:

                                      14                  a.      The law firm of Rose Law, APC is confirmed as Class Counsel;

                                      15                  b.      Phoenix Class Action Administration Solutions of Orange, California, is

                                      16          confirmed as class administrator, and shall receive payment from the Settlement Fund for

                                      17          services of Seven Thousand Two Hundred Dollars and Eight-Five Cents ($7,271.85);

                                      18                  c.      The fifteen (15) named Plaintiffs are confirmed as Class representatives, each of

                                      19          whom shall receive service award payments from the Net Settlement Fund of Five Thousand

                                      20          Dollars and No Cents ($5,000.00) in addition to their individual proportional share of the Net

                                      21          Settlement Fund as Participating Settlement Class Members;

                                      22                  d.      Proportional payments to Participating Settlement Class Member from the Net

                                      23          Settlement Fund shall be as set forth on page 15 of Plaintiffs’ unopposed Motion for Final

                                      24          Approval of Class Action Settlement and Entry of Judgement (ECF No. 131);

                                      25                  e.      The California Labor and Workforce Development Agency (“LWDA”) shall

                                      26          receive payment from the Settlement Fund of Thirty-Seven Thousand Five Hundred Dollars and

                                      27          No Cents ($37,500.00), constituting seventy-five percent (75%) of a Fifty Thousand Dollars and

                                      28          No Cents ($50,000.00) allocation for civil penalties under the Labor Code Private Attorneys’

2:14-CV-                                                                                                                                            4
                                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
 00351-
MCE-CKD                                                 CLASS SETTLEMENT AND ENTRY OF JUDGMENT
                                              Case 2:14-cv-00351-MCE-CKD Document 136 Filed 05/06/20 Page 5 of 5

                                      1          General Act;

                                      2                 f.      Class Counsel Rose Law, APC’s application for attorney’s fees of One Hundred

                                      3          Ninety-Three Thousand Three Hundred Thirty-Two Dollars and No Cents ($193,332.00) in

                                      4          representation of Plaintiffs and Settlement Class Members is reasonable and approved, and shall

                                      5          be paid from the Settlement Fund; and

                                      6                 g.      Class Counsel Rose Law, APC’s application for advanced costs reimbursement

                                      7          of Thirty-Nine Thousand Two Hundred Four Dollars and No Cents ($39,204.00) in

                                      8          representation of Plaintiffs and Settlement Class Members is reasonable and approved and shall

                                      9          be paid from the Settlement Fund.

                                      10         IT IS SO ORDERED.
11335 GOLD EXPRESS DRIVE, SUITE 135




                                           Dated: May 5, 2020
   GOLD RIVER, CALIFORNIA 95670




                                      11

                                      12
          ROSE LAW, APC




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


2:14-CV-                                                                                                                                     5
                                            ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
 00351-
MCE-CKD                                                 CLASS SETTLEMENT AND ENTRY OF JUDGMENT
